PER CURIAM
Petitioner appeals the dismissal of his petition for a writ of habeas corpus in which he sought release from prison on the ground that, with proper credit for time served, he was entitled to release from custody. Defendant has moved to dismiss the appeal on the ground that it is moot because petitioner has been released from custody. We deny the motion because dismissal of the appeal on mootness grounds is not the appropriate disposition in this case. Instead, we vacate the judgment and remand the case to the trial court to enter a judgment dismissing the case as moot.
Motion to dismiss appeal denied. Judgment vacated with instructions to enter judgment dismissing petition for habeas corpus as moot.